(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
PoR cuanto, Pablo García apela de la sentencia que le impuso la Corte de Distrito de San Juan por violación a la orden final dictada, por la Comisión de Servicio Público, de 4 de enero de 1938, por actuar como porteador público en la ruta servida por la White Star Bus Line entre San Juan y Santurce;
Por cuanto, como fundamentos de su recurso el apelante alega (1) que dicha orden final es anticonstitucional y ultra vires, y (2) que la corte inferior erró al apreciar la prueba;
Por cuanto, la validez y eonstitucionalidad de esta misma orden final fue sostenida tanto por esta Corte Suprema en el caso de Pueblo v. Ortiz, 56 D.P.R. 27, como por la Corte de Circuito de Apelaciones para el Primer Circuito en el de Ortiz v. Public Service Commission of Puerto Rico, 108 P. (2d) 815; y la argumentación, que hace el apelante tampoco podría prevalecer en su favor, primero, porque no la planteó ante la corte inferior y sí por primera vez en apelación, 24 C. J. S., sección 1676; y segundo, porque a él se le acusó como porteador público y en ningún momento reclamó que su vehículo funcionaba como un taxímetro en San Juan;
Por cuanto, hemos examinado la transcripción de evidencia y somos de opinión que la prueba de cargo presentada es suficiente para-justificar la sentencia de acuerdo con lo resuelto en el caso de Pueblo v. Rodriguez, 50 D.P.R. 182,
P-OR tanto, se desestima el recurso y confirma la sentencia apelada.
El Juez Asociado Sr. Travieso no intervino.